 Case: 1:19-cv-03713 Document #: 34 Filed: 09/27/19 Page 1 of 2 PageID #:85




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

CRAIG CUNNINGHAM, on behalf of himself              :     Case No. 1:19-cv-3713
and others similarly situated,                      :
                                                    :     Judge Rowland
       Plaintiff,                                   :
                                                    :
v.                                                  :
                                                    :
                                                    :
INTELEMEDIA COMMUNICATIONS,                         :
INC., INTELEMEDIA PREMIER                           :
LEADS LLC, JOHN DOE ALLSTATE                        :
AGENCY, and THE ALLSTATE                            :
CORPORATION,                                        :
                                                    :
       Defendants.                                  :

              NOTICE OF DISMISSAL WITHOUT PREJUDICE
         AS TO DEFENDANT THE ALLSTATE CORPORATION ONLY

       Pursuant to and in accordance with Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Craig Cunningham hereby voluntarily dismisses his claims in

the above-entitled action against Defendant The Allstate Corporation without prejudice.

Nothing in this dismissal is, or shall be construed to be, a dismissal of Plaintiff’s claims

against any defendant other than The Allstate Corporation.


                                               PLAINTIFF,
                                               By his attorneys

                                               /s/ Brian K. Murphy
                                               Brian K. Murphy (6225697)
                                               Jonathan P. Misny
                                               Murray Murphy Moul + Basil LLP
                                               1114 Dublin Road
                                               Columbus, OH 43215
                                               (614) 488-0400
                                               (614) 488-0401 facsimile
                                               murphy@mmmb.com
                                               misny@mmmb.com
 Case: 1:19-cv-03713 Document #: 34 Filed: 09/27/19 Page 2 of 2 PageID #:86




                                            Lauren E. Urban (6293832)
                                            2425 N. Spaulding Ave., Floor 2
                                            Chicago, IL 60647
                                            (419) 344-1146
                                            lauren.elizabeth.urban@gmail.com

                                            Anthony I. Paronich
                                            Paronich Law, P.C.
                                            350 Lincoln Street, Suite 2400
                                            Hingham, MA 02043
                                            (508) 221-1510
                                            anthony@paronichlaw.com

                                            Matthew P. McCue (admitted pro hac vice)
                                            Law Office of Matthew P. McCue
                                            1 South Avenue, Third Floor
                                            Natick, MA 01760
                                            (508) 655-1415
                                            mmccue@massattorneys.net




                            CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, the following was electronically filed

via the Court’s CM/ECF system, which will effect service on all counsel of record.


                                            /s/ Brian K. Murphy
                                            Brian K. Murphy




                                            2
